Citation Nr: 0608955	
Decision Date: 03/29/06    Archive Date: 04/07/06

DOCKET NO.  03-15 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to VA non-service connected pension benefits 
based on recognized service as a guerrilla and member of the 
regular Philippine Army during World War II. 


REPRESENTATION

Appellant represented by:  Ms. Maria Imelda Lauren Labastida


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse and daughter




ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The appellant had Recognized Guerrilla Service from April 1, 
1945 to September 1945 and service in the regular Philippine 
Army from September 1945 to June 30, 1946.

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2002 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Manila, the Republic of 
the Philippines, which denied a claim for VA nonservice-
connected disability pension.

In September 2003, the appellant testified at a personal 
hearing before the undersigned Veterans Law Judge.  A copy of 
the transcript of that hearing is of record.  At that 
hearing, a claim for entitlement to service connection for 
post traumatic stress disorder (PTSD) was advanced; 
additionally the veteran, through his representative, sought 
to reopen previously denied claims of entitlement to service 
connection for malaria and PTB.  Inasmuch as the Board is 
without jurisdiction as those matters, they are referred to 
the RO for disposition as appropriate.


FINDINGS OF FACT

1.  The United States Army has certified that the appellant 
was a member of the military forces of the Government of the 
Commonwealth of the Philippines called into the service of 
the Armed Forces of the United States pursuant to military 
order of the President during World War II. 

2.  There is no evidence that the appellant served in the 
Regular Philippine Scouts, Insular Force of the Navy, Samoan 
Native Guard, or Samoan Native Band of the Navy during World 
War II.


CONCLUSION OF LAW

The appellant's military service is not qualifying service 
for VA nonservice-connected disability pension benefits.  38 
U.S.C.A. § 107(a) & (b) (West 2002); 38 C.F.R. §§ 3.40(a), 
(b) & (c), 3.41 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  It also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug.29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)).

The record shows the appellant has been adequately notified 
of the information and evidence needed to substantiate his 
claim.  His service records and all identified and authorized 
post-service medical records relevant to the issue on appeal 
have been requested or obtained.  Further attempts to obtain 
additional evidence would be futile.  The Board finds the 
available medical evidence is sufficient for an adequate 
determination.  The duty to assist and duty to notify 
provisions of the VCAA have been fulfilled.  

Service department verification of the character of the 
appellant's service shows that he served with the Recognized 
Guerrilla Service from April 1, 1945 to September 1945 and 
with the regular Philippine Army from September 1945 to June 
30, 1946.

The appellant submitted various documents relating to his 
military service, including, but not limited to:  A 
Certification from the Office of the Adjutant General of the 
Armed Forces of the Philippines dated in January 2003 
reflecting his service was with USAFFE ((U.S. Armed Forces, 
Far East); Master List of Soldiers maintained by the 
Philippine Veterans Affairs Office; affidavit for Philippine 
Army Personnel dated in May 1946.  

Philippine eligibility for nonservice-connected disability 
pension is covered by 38 C.F.R. § 3.40(a) as follows: Service 
in the Regular Philippine Scouts, the Insular Force of the 
Navy, Samoan Native Guard, and Samoan Native Band of the Navy 
is included for pension, compensation, dependency and 
indemnity compensation, and burial allowance.

Persons who served in the Commonwealth Army of the 
Philippines, by contrast, are not entitled to nonservice- 
connected disability pension as governed by 38 C.F.R. § 
3.40(c):  Service is included, for compensation, dependency 
and indemnity compensation, and burial allowance, from and 
after the dates and hours, respectively, when they were 
called into service of the Armed Forces of the United States 
by orders issued from time to time by the General Officer, 
United States Army, pursuant to Military Order of the 
President of the United States dated July 26, 1941.

For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity compensation or burial 
benefits, VA may accept evidence of service submitted by a 
claimant, such as a DD Form 214, Certificate of Release or 
Discharge from Active Duty, or original Certificate of 
Discharge, without verification from the appropriate service 
department if the evidence meets the following conditions: 
(1) the evidence is a document issued by the service 
department; (2) the document contains needed information as 
to length, time and character of service; and (3) in the 
opinion of VA the document is genuine and the information 
contained in it is accurate.  38 C.F.R. § 3.203(a).

With respect to documents submitted to establish a creditable 
period of wartime service for pension entitlement, a document 
may be accepted without verification if the document shows 
the following: (1) service of four months or more; (2) 
discharge for disability incurred in the line of duty; or (3) 
ninety days creditable service based on records from the 
service department such as hospitalization for 90 days for a 
line of duty disability.  38 C.F.R. § 3.203(b).  When the 
claimant does not submit evidence of service or the evidence 
submitted does not meet the requirements discussed above, VA 
shall request verification of service from the service 
department.  38 C.F.R. § 3.203(c).

Findings by the service department verifying a person's 
service are binding on VA for purposes of establishing 
service in the United States Armed Forces.  Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992); see also Venturella 
v. Gober, 10 Vet. App. 340 (1997).

The appellant's service with the United States Armed Forces 
is unquestionably appreciated.  The appellant's service, 
however, does not fit within the legal requirements to show 
entitlement to a nonservice-connected disability pension, and 
thus the claim cannot be granted.

The United States service department verification, and the 
other information listed above that the appellant submitted, 
provided no evidence that the appellant was ever a member of 
the Regular Philippine Scouts, Insular Force of the Navy, 
Samoan Native Guard, or Samoan Native Band of the Navy, the 
only such military entities entitled to nonservice-connected 
pension.  See 38 C.F.R. § 3.40(a) (2005).  The appellant's 
service as a guerrilla was under the auspices of the USAFFE, 
which is not service as a Regular Philippine Scout referenced 
in 38 C.F.R. § 3.40(a).

As the United States service department verification is 
binding on VA, see Duro, 2 Vet. App. at 532, the evidence 
does not confirm, from a legal standpoint, that the appellant 
had qualifying service for the benefit sought.  Rather, the 
character of the appellant's service qualified him for 
compensation, dependency and indemnity, and burial allowance, 
see 38 C.F.R. § 3.40(c) (2005), but not a pension.

The appellant's representative has strenuously argued that 
the claimant was fighting for the same cause in World War II 
and that it is unfair to deny him the benefit sought.  While 
sympathetic, the Board is bound by the law, and Board 
decisions are dictated by the relevant statutes and 
regulations.  The Board is simply without authority to grant 
benefits simply because the result is perceived to be 
equitable.  See 38 U.S.C.A. §§ 503, 7104 (West 2002); Harvey 
v. Brown, 6 Vet. App. 416, 425 (1994).  The Board observes, 
"no equities, no matter how compelling, can create a right to 
payment out of the United States Treasury which has not been 
provided for by Congress."  Smith v. Derwinski, 2 Vet. App. 
429, 432-33 (1992), citing Office of Personnel Management v. 
Richmond, 496 U.S. 414, 426 (1990).

Certain revised regulations pertaining to Filipino Veterans 
and their survivors became effective February 16, 2006.  See 
71 Fed. Reg. 8215 (Feb. 16, 2006).  While those regulations 
had been published and became effective during the pendency 
of this appeal, they were not applied to the present claim as 
the case was certified prior to the promulgation of the 
regulations.  A review of the revised regulations does not 
disclose any pertinent change that would affect the outcome 
of this decision.  Therefore, the Board concludes that the 
appellant is not prejudiced since there are no substantive 
changes in the regulations pertinent to the foregoing 
disposition.


ORDER

Entitlement to nonservice-connected pension disability 
benefits is denied.



____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


